DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the application
This office Action is in response to Applicant's Application filled on 02/08/2021. Claims 1-8 are pending for this examination. 

Oath/Declaration
The oath or declaration filed on 11/29/2019 is acceptable.

Information Disclosure Statement



Election/Restrictions
Applicant’s election, without traverse, of species III: claims 1-8, in the “Response to Election / Restriction Filed” filed on 02/08/2021is acknowledged.  
However, the features of claim 6 such as “a module substrate comprising a connection pad; and the electronic device according to claim 5 in which the external electrode is connected to the connection pad through solder” does not support  elected species III (Figure 8-10). Therefore, claim 6 is withdrawn. This office action considers claims 1-8 are thus pending for prosecution. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention
Regarding Claim 1, The instant claims recites limitation “a plurality of first vias that connects the metal layer and the connection wiring and that is located along a side wall of the recess in a perspective plan view” is not clear because how the first vias that connects the metal layer and the connection wiring and that is located along a side wall of the recess in a perspective plan view is not defined. In addition, it appears first vias is located along sidewall of notch 11b in plan view (as shown in fig 9). Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate corrections defining these limitations within metes and bounds of the claimed invention are required.

The claims 3-4 and 7-8 have not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is sufficient uncertainty that it would not be proper to reject the claims on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

Claims 2-5 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency status from claim 1.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Marakami et al ( US 9704791 B1; hereafter Marakami).

Regarding claim 1, Marakami discloses an electronic component (electronic component 2, col 2, lines 60-68) mounting substrate (Fig 1-2) comprising:
an insulating substrate (Fig 2B, insulating substrate 11, col 3-4) comprising a recess ( under the component 2) that opens in a main surface of the insulating substrate (11), the recess ( under the component 2)  for mounting an electronic component (2); a metal layer (element 15, col 3-4) located on a bottom surface of the recess  ( under the component 2); an external electrode ( element 13a, col 3-4) located on another main surface of the insulating substrate (11), the other main surface opposite to the main surface ( insulating substrate 11, col 3-4); a connection wiring (element 14, col 3-4)  located between the metal layer (14)  and the external electrode ( element13a) in a thickness direction of the insulating substrate; a plurality of first vias ( element 13, below 15, col 3-4)  that connects the metal layer ( element 15, col 3-4) and the connection 

Regarding claim 2, Marakami discloses the electronic component mounting substrate according to claim 1, Marakami further discloses wherein the plurality of first vias (element 13, below 15) overlaps an outer edge of the connection wiring (14) in the perspective plan view (Fig 2 shows, both of the (element 13, below 15) and connection wiring 14 are in contact, Thus they will be in overlapping an outer edge in plan view also).  
Regarding claim 5, Marakami discloses an electronic device comprising: Marakami further discloses the electronic component mounting substrate according claims 1; and the electronic component (2) mounted in the recess (under the component 2).  
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOIN M RAHMAN/Primary Examiner, Art Unit 2898